Case 2:20-cv-14604-SRC-CLW Document 5 Filed 10/20/20 Page 1 of 2 PageID: 384




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

                                          :
ITSERVE ALLIANCE, INC., et al.,           :             Civil Action No. 20-14604 (SRC)
                                          :
                              Plaintiffs, :
                                          :                          ORDER
                  v.                      :
                                          :
EUGENE SCALIA, United States Secretary :
of Labor, et al.,                         :
                                          :
                           Defendants. :
                                          :

CHESLER, District Judge

       This matter comes before the Court on the application by Plaintiffs for an order to show

cause, seeking to bring on a hearing on a preliminary injunction motion on an expedited basis.

Plaintiffs’ application for an order to show cause must be denied because it has failed to persuade

that the requirements of L. CIV. R. 65.1(a) have been met. That Rule provision states: “No order

to show cause to bring on a matter for hearing will be granted except on a clear and specific

showing by affidavit or verified pleading of good and sufficient reasons why a procedure other

than by notice of motion is necessary.” Plaintiffs’ submissions do not offer a sufficient reason

why a procedure other than by notice of motion is necessary. Because Plaintiffs have not shown

that these circumstances justify receiving the expedited treatment appropriate for applications for

emergency relief, the application must be denied.

       Plaintiffs, however, may choose to re-file the motion for a preliminary injunction under

the ordinary rules regarding motion procedures and scheduling.



                                                 1
Case 2:20-cv-14604-SRC-CLW Document 5 Filed 10/20/20 Page 2 of 2 PageID: 385




      For these reasons,

      IT IS on this 20th day of October, 2020 hereby

      ORDERED that Plaintiffs’ application for a preliminary injunction by way of an order to

show cause (Docket Entry No. 4) is DENIED without prejudice.


                                             s/ Stanley R. Chesler
                                          Stanley R. Chesler, U.S.D.J.




                                             2
